      Case 2:19-cv-03559-GEKP Document 13 Filed 09/17/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD EDWARDS,
             Plaintiff

     v.                                        CIVIL ACTION NO. 19-CV-3559

KAREN B. RICE,
                   Defendant

                                        ORDER

     AND NOW, this/1'-6f September, 2020, it is ORDERED that:

     1. Mr. Edward's "Letter," construed as an Amended Complaint (ECF No. 7) is

          DISMISSED WITH PREJUDICE.

     2. The Clerk of Court shall CLOSE this case.




                                          1
